THE THIRTEENTH COURT OF APPEALS

                                   13-16-00347-CR


                                Luis Armando Carreon
                                         v.
                                 The State of Texas


                                  On Appeal from the
                    389th District Court of Hidalgo County, Texas
                           Trial Cause No. CR-0809-06-H


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be reversed and rendered. The

Court orders the judgment of the trial court REVERSED and a judgment discharging

Carreon from community supervision is RENDERED.

      We further order this decision certified below for observance.

January 11, 2018